             Case 1:07-cv-00620-AWI-EPG Document 594 Filed 11/02/20 Page 1 of 4


1    Peter Borenstein (SBN 304266)
     P.O. Box 885
2
     Culver City, CA 90232
3    (213) 362-8740 (tel)
     (877) 460-3681 (fax)
4    peter@brnstn.org
5
     Attorney for Plaintiff
6    SHELLY J. IOANE

7                                   UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9

10
     GLEN HALLIDAY, SHELLY J. IOANE, ET                  Case No. 1:07-cv-00620-AWI-EPG
     AL.,
11
                     Plaintiffs,
12                                                       PLAINTIFF SHELLY J. IOANE’S
                                                         REQUEST FOR RECONSIDERATION BY
13   vs.
                                                         THE DISTRICT COURT OF
14                                                       MAGISTRATE JUDGE’S RULING.
     KENT SPJUTE, JEAN NOLL, ET AL.,
15
                     Defendants.
16

17

18

19                                           INTRODUCTION
20            Pursuant to Local Rule 303 and Rule 72 of the Federal Rules of Civil Procedure, Plaintiff

21   Shelly J. Ioane (“Plaintiff” or “Mrs. Ioane”) respectfully requests reconsideration of Magistrate
     Judge Erica P. Grosjean’s ruling on October 19, 2020 denying Plaintiff’s Motion to Reopen
22
     Discovery for the Limited Purpose of Compelling the Deposition of Defendant Jean Noll
23
     (“Defendant” or “Agent Noll”). Dkt. No. 593. The Magistrate’s order is clearly erroneous given
24
     that, at all relevant times, Plaintiff was the only party to be diligent with respect to deposing any
25
     witness but was ultimately stymied from moving forward with the deposition of Agent Noll due
26   to the ongoing coronavirus crisis.
27            Furthermore, the Magistrate’s denial of Plaintiff’s motion was contrary to law because
28   she failed to consider other factors to determine whether there was good cause to reopen

           PLAINTIFF SHELLY IOANE’S REQUEST FOR RECONSIDERATION BY THE DISTRICT COURT OF
                  MAGISTRATE JUDGE’S RULING – HALLIDAY, ET AL. V. KENT SPJUTE, ET AL.
                                                  1
            Case 1:07-cv-00620-AWI-EPG Document 594 Filed 11/02/20 Page 2 of 4


1    discovery, such as the presence of “extraordinary circumstances,” that may have frustrated
2    Plaintiff’s ability to complete discovery before the deadline. The Magistrate’s ruling was also
3    contrary to law because she considered inadmissible evidence filed separately from the parties’

4
     Joint Statement and in violation of Local Rule 251(c). Therefore, the District Court should set
     aside the Magistrate’s order denying Plaintiff’s motion and enter a new order reopening
5
     discovery for a short period of time to allow Plaintiff to finally depose Agent Noll, the first
6
     defendant to be deposed in this matter despite nearly thirteen years litigation.
7
                                           LEGAL STANDARD
8
             “The district judge in the case must consider timely objections and modify or set aside
9    any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see 28
10   U.S.C. § 636(b)(1)(A).
11                                              ARGUMENT
12   1.      Plaintiff Was the Only Diligent Party with Respect to Depositions During the

13
             Limited Fact Discovery Period.
             The Magistrate’s factual finding that Plaintiff was not diligent in seeking to depose Agent
14
     Noll is clearly erroneous: Agent Noll’s deposition was the only one discussed by the parties and
15
     the only deposition noticed for any witness during the limited fact discovery period. But for the
16
     worsening Covid-19 situation during March 2020, Agent Noll would have been deposed as
17
     planned. However, given the uncertainty caused by the pandemic at that time, Agent Noll’s
18   deposition was postponed and it was unclear whether in-person depositions would be possible
19   going forward. The Magistrate also erred in conflating counsel for Plaintiff’s decision to forego
20   deposing Agent Noll one week before the limited fact discovery deadline as a lack of diligence.
21   Dkt. No. 593 at 2. Yet Plaintiff was the only party to be diligent with respect to any deposition

22
     during the limited fact discovery period; that counsel made a decision one week before the
     deadline to forego the deposition has no bearing on her diligence before or after the deadline.
23
             The Magistrate’s erroneous ruling is confirmed by contrast with Defendant’s utter lack of
24
     diligence in deposing anyone yet still being granted the opportunity to depose nine of Plaintiff’s
25
     witnesses, including a second deposition of Mrs. Ioane herself, after the close of fact discovery.
26
     Dkt. No. 542. During the four months that the parties allowed themselves for limited fact
27   discovery, Defendant did not notice any depositions nor express an intention to depose anyone.
28   The only discovery request that Defendant managed during the limited fact discovery period was

          PLAINTIFF SHELLY IOANE’S REQUEST FOR RECONSIDERATION BY THE DISTRICT COURT OF
                 MAGISTRATE JUDGE’S RULING – HALLIDAY, ET AL. V. KENT SPJUTE, ET AL.
                                                 2
            Case 1:07-cv-00620-AWI-EPG Document 594 Filed 11/02/20 Page 3 of 4


1    a set of special interrogatories served on February 27, 2020. With the discovery deadline of April
2    17, 2020, Defendant left herself absolutely no time to conduct any depositions after Mrs. Ioane
3    responded to the special interrogatories.

4
             Having failed to display any diligence whatsoever, Defendant filed a motion to extend
     the limited fact discovery period on April 15, 2020, two days before the deadline. Dkt. No. 518.
5
     Defendant did not obtain permission to file the motion pursuant to the Magistrate’s standing
6
     order. Dkt. No. 524. Despite Defendant’s improper motion, the Magistrate calendared an
7
     informal discovery conference for April 23, five days after the fact discovery deadline, during
8
     which time counsel for Defendant indicated his intention to depose Plaintiff’s witnesses who
9    might testify regarding her damages. Dkt. No. 532 at 16-17. The Magistrate would ultimately
10   allow Defendant to conduct nine depositions, including a second deposition of Mrs. Ioane, after
11   the close of fact discovery; in permitting Defendant more time to depose nine witnesses, the
12   Magistrate did not consider Defendant’s diligence in completing discovery before the deadline.

13
     Dkt. No. 542. On the other hand, the Magistrate made the clearly erroneous factual finding that
     Plaintiff was not diligent despite being the only party to notice any depositions during the
14
     limited fact discovery period. To correct this error, the District Court should set aside the
15
     Magistrate’s order and allow Plaintiff the opportunity to reschedule and depose the only
16
     remaining named defendant in this case.
17
     2.      The Magistrate Did Not Consider Extraordinary Circumstances, Such as a Global
18           Pandemic, in Ruling on Plaintiff’s Motion to Reopen Discovery.
19           In addition to the Magistrate’s error on the facts in denying Plaintiff’s motion to reopen
20   discovery, the ruling is also contrary to law given that the Magistrate did not consider the
21   “extraordinary circumstances” of the coronavirus in making her ruling. While the primary factor

22
     to find good cause to reopen discovery is diligence in completing discovery, consideration of
     “extraordinary circumstances” also bears on a finding of good cause. Johnson v. Mammoth
23
     Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992). Here, the Magistrate utterly failed to take
24
     the coronavirus pandemic and its impact on Plaintiff’s discovery plan into consideration when
25
     denying Plaintiff’s motion. It cannot be disputed that a once-in-a-generation pandemic
26
     constitutes “extraordinary circumstances” and by simply ignoring it as a factor in her ruling, the
27   Magistrate’s denial of Plaintiff’s motion was contrary to law. Therefore, the District Court
28   should set aside the Magistrate’s ruling and enter a new order reopening discovery for a short

          PLAINTIFF SHELLY IOANE’S REQUEST FOR RECONSIDERATION BY THE DISTRICT COURT OF
                 MAGISTRATE JUDGE’S RULING – HALLIDAY, ET AL. V. KENT SPJUTE, ET AL.
                                                 3
           Case 1:07-cv-00620-AWI-EPG Document 594 Filed 11/02/20 Page 4 of 4


1    period of time and allow Plaintiff to depose Agent Noll as originally intended before the
2    coronavirus frustrated her plans.
3             A.     The Magistrate Relied on Inadmissible Evidence in Violation of the Eastern

4
                     District’s Local Rules
              In denying Plaintiff’s motion, the Magistrate relied solely on evidence filed separately
5
     from the parties’ Joint Statement by counsel for Defendant. Dkt. No. 593 at 2. Defendant’s
6
     separately filed declaration and fourteen exhibits (Dkt. No. 588) violated Local Rule 251(c)’s
7
     express requirement that “[a]ll arguments and briefing that would otherwise be included in a
8
     memorandum of points and authorities supporting or opposing the motion shall be included in
9    this joint statement, and no separate briefing shall be filed.” Counsel for Defendant insisted on
10   filing the declaration and evidence separately despite Plaintiff’s offer to file it in the same docket
11   entry as the parties’ Joint Statement in compliance with Local Rule 251(c). Plaintiff moved to
12   strike Defendant’s evidence in their Joint Statement but the Magistrate declined to observe Local

13
     Rule 251 and, instead, relied on the inadmissible evidence in her ruling. Meanwhile, the
     Magistrate did not consider any of Plaintiff’s evidence, which was properly filed with the Joint
14
     Statement pursuant to Local Rule 251(c). Given that the Magistrate relied on inadmissible
15
     evidence in violation of the Local Rules, her ruling is contrary to law and must be set aside.
16
                                               CONCLUSION
17
              For the reasons stated above, this Court should set aside the Magistrate’s October 19
18   order denying Plaintiff’s Motion to Reopen Discovery for the Limited Purpose of Compelling
19   the Deposition of Defendant Jean Noll and enter a new order reopening discovery for a short
20   period of time to allow Plaintiff the opportunity to depose Agent Noll.
21

22
     Respectfully submitted,
23

24
     Dated:     11/2/20                                     By:______________________________
25
                                                                  Peter Borenstein
26
                                                                  Attorney for Plaintiff
27                                                                SHELLY J. IOANE
28

        PLAINTIFF SHELLY IOANE’S REQUEST FOR RECONSIDERATION BY THE DISTRICT COURT OF
               MAGISTRATE JUDGE’S RULING – HALLIDAY, ET AL. V. KENT SPJUTE, ET AL.
                                               4
